             Case 2:16-cv-01304-APG-GWF Document 34 Filed 02/02/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Norman Keith Flowers,                                      Case No.: 2:16-cv-01304-APG-GWF

 4             Petitioner,                                  Order Granting Unopposed Motion for
                                                                    Stay and Abeyance
 5 v.
                                                                          [ECF No. 33]
 6 Calvin Johnson,

 7             Respondents.

 8            Petitioner has filed an unopposed motion for stay and abeyance.1 The court finds good

 9 cause to stay the action again.

10            Previously, the court stayed this action while petitioner pursued a motion to withdraw his

11 guilty plea in another, related case.2 The Nevada Supreme Court ruled that his plea in that other

12 case violated state law, and, on remand, petitioner was allowed to withdraw his plea. Part of the

13 now vacated plea agreement included a voluntary dismissal of the direct appeal in this case. The

14 Nevada Supreme Court thus reinstated the direct appeal in this case. Ultimately, the Nevada

15 Supreme Court affirmed the judgment of conviction.3 After that, this court reopened the action

16 and directed petitioner to file an amended petition.4

17            Petitioner now has filed the current motion to stay. Late last year, after the conclusion of

18 the reinstated direct appeal, petitioner filed a new post-conviction habeas corpus petition in the

19 state district court. Petitioner thus asks, and the respondents do not oppose, the court to stay this

20

21
     1
         ECF No. 33.
22   2
         ECF No. 21.
23   3
         ECF No. 32-5.
     4
         ECF No. 26.
             Case 2:16-cv-01304-APG-GWF Document 34 Filed 02/02/21 Page 2 of 2




 1 action while the state post-conviction proceedings are pending. The court finds good cause to

 2 stay this action.

 3            Petitioner also has filed a protective amended petition,5 in case the state courts determine

 4 that the new state post-conviction habeas corpus petition is untimely.6

 5            IT IS THEREFORE ORDERED that petitioner's unopposed motion for stay and

 6 abeyance (ECF No. 33) is GRANTED. This action is STAYED while post-conviction

 7 proceedings are pending in the state courts. Petitioner shall return to this court with a motion to

 8 reopen within 45 days of issuance of the remittitur by the Nevada Supreme Court at the

 9 conclusion of the state court proceedings. Further, petitioner or respondents otherwise may

10 move to reopen the action and seek any relief appropriate under the circumstances.

11            IT FURTHER IS ORDERED that, pursuant to Rule 25(d) of the Federal Rules of Civil

12 Procedure, the clerk of the court substitute Calvin Johnson as respondent in place of the State of

13 Nevada.

14            IT FURTHER IS ORDERED that the clerk of court shall administratively close this

15 action until such time as the court grants a motion to reopen the action.

16            DATED: February 2, 2021

17

18
                                                            ANDREW P. GORDON
                                                            UNITED STATES DISTRICT JUDGE
19

20

21

22

23   5
         ECF No. 31.
     6
         See Pace v. DiGuglielmo, 544 U.S. 408, 416 (2005).

                                                       2
